Citation Nr: 1107610	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-24 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for urticaria.

2.  Entitlement to a disability rating in excess of 10 percent 
for a low back strain.

3.  Entitlement to a disability rating in excess of 10 percent 
for a right eye partial trochlear paralysis with diplopia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 
1989.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Veteran currently resides in 
Germany.

In December 2010, the Veteran raised a claim of clear and 
unmistakable error in the November 1991 rating decision 
that granted service connection and assigned an initial 
noncompensable rating for his urticaria.  By means of his 
representation, the Veteran has also alleged entitlement 
to service connection for depression as directly related 
to his period of service or as secondary to his service-
connected disabilities.  These issues have not been 
addressed by the RO.  Therefore, they are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges entitlement to a compensable disability 
rating for urticaria, entitlement to a disability rating in 
excess of 10 percent for a low back strain and entitlement to a 
disability rating in excess of 10 percent for a right eye 
disability with diplopia.

With respect to the duty to the assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2010).  Such assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).

The Veteran alleges entitlement to a compensable evaluation for 
his service-connected urticaria.  Although non-specific 
palmoplantar scaling was identified upon examination in June 
2007, the examiner did not address how often the Veteran 
experienced flare-ups. 

The RO has assigned a noncompensable evaluation for the Veteran's 
urticaria disability under Diagnostic Code 7825.  A 10 percent 
rating is for application when there are recurrent episodes 
occurring at least four times during the past 12-month period, 
and the urticaria is responding to treatment with antihistamines 
or sympathomimetics.  A 30 percent rating is warranted where 
there are recurrent debilitating episodes occurring at least four 
times during the past 12-month period, requiring intermittent 
systemic immunosuppressive therapy for control.  A maximum 60 
percent evaluation is warranted where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12- month period despite continuous 
immunosuppressive therapy.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7825. 

With regard to the low back claim, the Board finds the July 2007 
examination report inadequate for rating purposes.  Indeed, the 
examiner did not provide a DeLuca assessment.  Moreover, 
according to the Veteran, the examiner incorrectly determined 
that he did not suffer from bowel difficulties or radiating pain 
after extended periods of stating or walking.  Moreover, the 
Veteran indicated in December 2010 that his low back disability 
had worsened.  See VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  For these 
reasons, he should be afforded an additional examination.  

As to the Veteran's right eye claim, he contended in December 
2010 that he was entitled to an increased disability rating 
because he experiences right eye pain, strabismus, diplopia, dry 
eye, headaches, neck pain and sleep difficulties. Review of the 
evidentiary record shows that the Veteran's most recent VA 
examination in conjunction with his claim was conducted in July 
2007; however, the examination report did not contain quadrants 
and degrees of diplopia.  Accordingly, the Veteran should be 
afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for 
urticaria, an eye disability and a lumbar 
spine disability.  After securing the 
necessary authorizations for release of 
this information, seek to obtain and 
associate with the claims file, copies of 
all treatment records, referred to by the 
Veteran, not already of record.  If any 
such records cannot be located, this should 
be indicated in the record and communicated 
to the Veteran.  

2.  Schedule the Veteran for an examination 
by a physician with appropriate expertise 
to determine the current level of severity 
of his service-connected urticaria, to be 
arranged, to the extent possible, near the 
Veteran's residence in Germany.  
Specifically, the examiner should indicate 
whether the Veteran has recurrent episodes 
of urticaria; and, if so, whether such 
episodes are debilitating; whether they 
occur at least four times during any 12- 
month period, and whether they respond to 
treatment with antihistamines or 
sympathomimetics or require continuous or 
intermittent systemic immunosuppressive 
therapy for control.

The examiner should specifically comment 
upon the impact of Veteran's service-
connected skin condition on his 
employability.

Copies of all treatment records, including 
a complete copy of this remand, must be 
made available to the examiner for review 
of the Veteran's pertinent medical and 
other history.  This also includes a copy 
of the prior June 2007 examination report.

3.  Schedule the Veteran for an examination 
by a physician with appropriate expertise 
to determine the current level of severity 
of his service-connected lumbar spine 
disability, to be arranged, to the extent 
possible, near the Veteran's residence in 
Germany.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.

The examiner must further report the 
complete range of motion for the 
thoracolumbar spine.  In providing this 
objective information, he should indicate 
whether there is likely to be any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following: pain on use, including 
during flare-ups, weakened movement, excess 
fatigability, incoordination and repetitive 
use.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should describe any neurologic 
manifestations of the Veteran's lumbar 
spine disability, including but not limited 
to whether there are confirmed signs of 
sciatica involving the lower extremities.  
The physician should further clarify 
whether a diagnosis of intervertebral disc 
syndrome (IVDS) applies, and if so indicate 
the frequency and severity of any IVDS 
exacerbations and/or incapacitating 
episodes.

The examiner should specifically comment 
upon the impact of Veteran's service-
connected low back strain on his 
employability.

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted above.

Copies of all treatment records, including 
a complete copy of this remand, must be 
made available to the examiner for review 
of the Veteran's pertinent medical and 
other history. This also includes a copy of 
the prior July 2007 examination report.

4.  Schedule the Veteran for an eye 
examination to ascertain the current 
severity of his service-connected eye 
disability with diplopia, to be arranged, 
to the extent possible, near the Veteran's 
residence in Germany.  The claims folder 
should be made available to and reviewed by 
the examiner.  All tests and studies deemed 
necessary by the examiner, to include 
visual acuity testing (uncorrected and 
corrected central visual acuity for 
distance and near) and field of vision 
testing, should be performed. All pertinent 
eye pathology identified should be noted in 
the examination report.  The examiner must 
chart any visual field defect using a 
Goldmann Perimeter Chart (with at least two 
tests per eye) and discuss any associated 
impairment of visual acuity.  The charts 
must be made a part of the report of 
examination.  

The examiner should specifically comment 
upon the impact of Veteran's service-
connected right eye disability on his 
employability.

The examiner is also asked to opine whether 
or not the Veteran's complaints of pain, 
strabismus, dry eye, headaches, neck pain 
and sleep difficulties are related in any 
way to his service-connected eye disability 
with diplopia.

Copies of all treatment records, including 
a complete copy of this remand, must be 
made available to the examiner for review 
of the Veteran's pertinent medical and 
other history.  This also includes a copy 
of the prior July 2007 examination report.

5.  Following such development, the RO/AMC 
should review and readjudicate the claims.  
See 38 C.F.R. § 4.2. If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, she and her representative 
must be furnished a supplemental statement 
of the case at her most recent address of 
record, and afforded an opportunity to 
respond.  Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


